[Cite as State v. Elliot, 2014-Ohio-3723.]


                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 100740




                                        STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                vs.


                                   JOHNDRELL ELLIOT
                                               DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-573843-F

        BEFORE: Kilbane, J., Rocco, P.J., and Keough, J.

        RELEASED AND JOURNALIZED:                     August 28, 2014
ATTORNEY FOR APPELLANT

James R. Willis
Willis Blackwell & Watson
323 W. Lakeside Avenue
Suite 420
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
T. Allan Regas
Gregory Paul
Amy Venesile
Assistant County Prosecutors
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Defendant-appellant, Johndrell Elliot (“defendant”), appeals from his

conviction for failure to comply with the order of a police officer, thereby causing a

substantial risk of harm, with forfeiture specifications. Having reviewed the record and

the controlling case law, we affirm.

       {¶2} On May 2, 2013, the defendant and codefendants, Juanita McClain

(“McClain”), Richard Fort (“Fort”), Chrystal Gardenshire (“Gardenshire”), and Dwight

Bullard (“Bullard”), were indicted pursuant to a 16-count indictment in connection with

an alleged drug trafficking operation. Counts 1-4 charged Fort and Gardenshire with

possession of heroin and cocaine, and trafficking in heroin and cocaine, with firearm and

forfeiture specifications. Counts 5-8 charged Fort and Gardenshire with possession of

criminal tools, having weapons while under disability, and receiving stolen property.

Counts 13-15 charged Bullard with possession of heroin, trafficking in heroin, and

possession of criminal tools. As is relevant herein, Counts 9-11 charged the defendant

and McClain with possession of, and trafficking in, more than five but less than ten grams

of cocaine, with forfeiture specifications (money, cell phone, and automobiles). Count

12 charged the defendant and McClain with possession of criminal tools (cell phones,

money, and automobiles), and Count 16 charged the defendant with failure to comply

with the order or signal of a police officer, with a furthermore clause alleging that he

caused a substantial risk of serious harm, and a forfeiture specification (automobile).
The charges against the codefendants, other than defendant, were eventually resolved

without trials.1

         {¶3} On June 3, 2013, the defendant filed a motion to suppress the evidence,

asserting that the police lacked probable cause to stop his vehicle and that he was subject

to an illegal search and arrest. On July 23, 2013, the trial court held an evidentiary

hearing on the motion to suppress. The state’s evidence demonstrated that on April 23,

2013, a search warrant was obtained for a suspected drug house located at 11627 Ely

Avenue in Cleveland, the residence of Gardenshire, in connection with a joint

investigation undertaken by CMHA and the Cleveland Police Third District Vice Unit.

On April 23, 2013, immediately prior to executing the warrant, the Cleveland police had a

confidential informant make a controlled drug purchase with $500 in marked currency.

The informant was searched at the third district police station, determined to have no

drugs or money, and was given $500 in marked currency. Cleveland Police Detective

Gerald Crayton (“Detective Crayton”) then drove the informant to meet up with McClain.

    Detective Crayton observed as the informant met with McClain for about one minute.

McClain then drove approximately 40 feet away to another car.           Detective Crayton



1 On December 11, 2013, McClain pled guilty to a fourth-degree felony charge of
drug trafficking with forfeiture specifications and was sentenced to one year of
community control sanctions. On July 17, 2013, Fort pled guilty to attempted drug
possession (misdemeanor) with forfeiture specifications and was sentenced to time
served. On February 21, 2014, Bullard pled guilty to a fourth-degree felony charge
of drug trafficking with forfeiture specifications and was later sentenced to one year
of community control sanctions. On July 22, 2013, Gardenshire pled guilty to
fourth-degree felony drug trafficking with forfeiture specifications, and having a
weapon while under disability, and was later sentenced to one year of community
radioed the license plate numbers to the other officers involved in the surveillance and

reported that the second car drove off and proceeded toward East 116th Street.

       {¶4} According to Detective Crayton, when the informant returned to the

detective’s vehicle, the informant no longer had the buy money and had suspected crack

cocaine. The detective obtained the suspected narcotics and the informant was released a

short time later. Cocaine was also found on McClain during the course of her arrest.

       {¶5} Sergeant Robert Tucker (“Sergeant Tucker”) testified that he observed

McClain’s actions from an unmarked police car. He heard the radio broadcast regarding

the second car, a green Chrysler Sebring. Sergeant Tucker activated his lights and sirens

and stopped the Sebring, which was driven by the defendant, at East 116th Street and Ely

Avenue.    As Sergeant Tucker and his partner, Detective Charles Davis (“Detective

Davis”), walked toward the vehicle, Detective Davis advised the defendant to get off his

cell phone, but defendant opened his car door, striking Detective Davis. He then sped

off. According to Sergeant Tucker, the defendant nearly ran over Detective Davis.

Sergeant Tucker further testified that defendant drove at approximately 55 miles per hour

through the residential district.

       {¶6} Other officers activated their lights and sirens and pursued the vehicle. The

defendant subsequently abandoned his car and fled a short distance on foot, and was then

apprehended near Harvey Avenue and East 115th Street. At the time of his arrest, the

defendant was in possession of the prerecorded buy money.


control sanctions.
       {¶7} The defendant testified on his own behalf and denied that he was involved in

drug trafficking. He stated that he spoke with McClain and obtained money that she

owed him, which was $480 for getting her son a rental car. After he obtained the money

from McClain, a man who was dressed “all in black” approached him and demanded his

cell phone, but at no point indicated that he was a police officer or that the defendant was

under arrest. The defendant stated that he did not know that the man was a police

officer, so he panicked and fled. He also stated that the officers pursued him but did not

activate their sirens.

       {¶8} On August 6, 2013, in open court, the trial court denied the motion to

suppress and stated:

       In this case, under Terry, [392 U.S. 1, 9, 88 S. Ct. 1868, 20 L. Ed. 2d 889
       (1968)] under the plain view and under the search incident to arrest analyses
       to the investigative stop, the seizure of the money and the drugs are lawful.


       With respect to Defendant Elliot, the CI met with codefendant Juanita
       McClain to provide her with buy money and to purchase drugs. Defendant
       Elliot entered her vehicle for a short period of time, [he then] returned to his
       vehicle. There was an investigatory stop of Miss McClain’s vehicle[,]
       which revealed crack cocaine. When officers attempted an investigatory
       stop with Elliot, he struck the officer with the car door and fled away in his
       vehicle, almost running over Detective Davis. Following the chase of Elliot,
       he was arrested for fleeing. A search incident to arrest analyses [of the]
       vehicle was provided to the CI, so I believe that the stop and the seizure of
       the buy money was legal; therefore, on behalf of Mr. Elliot, I’m going to
       deny the motion to suppress.

       {¶9}    On October 30, 2013, the matter proceeded to trial on the merits, and the

defendant waived his right to a jury trial only as to the forfeiture specifications.
      {¶10} The evidence presented by the state indicated that during the evening of

April 23, 2013, the informant was searched at the third district and had no drugs or other

contraband. Detective Crayton gave the informant $500 in marked currency, and drove

him to meet McClain, who was in a green Honda. Detective Crayton observed as the

informant got into McClain’s car and remained there for about a minute. McClain and

the informant drove about 40 feet away and, according to Detective George Redding

(“Redding”), the defendant arrived a few minutes later, parked behind McClain’s car,

then got into McClain’s car. After a few minutes, the defendant exited McClain’s car

and drove eastbound on Ely Avenue as McClain proceeded westbound.

      {¶11} Detective Davis and Sergeant Tucker activated their lights and sirens and

stopped the defendant’s vehicle, then pulled behind it at East 116th Street and Honeydale.

Defendant rolled his window down but he was talking on his cell phone. Detective

Davis told the defendant to end the call. The defendant ended the call and then abruptly

opened the door to exit the car in an attempt to flee. Detective Davis pushed against the

door to keep the defendant from fleeing, and defendant put the car into gear and sped

away, with Detective Davis grasping the door. Sergeant Tucker and Detective Davis

followed and radioed for assistance.

      {¶12} Detective Anthony Spencer (“Detective Spencer”) joined the pursuit and

located the vehicle a few minutes later on Harvey Avenue at East 111th Street. The

defendant was arrested approximately one-eighth of a mile away, following a brief chase.

The marked $500 was recovered as the defendant was patted down.
      {¶13} McClain was later arrested, and according to Officer Jovan Larkin

(“Larkin”), she had a bag of suspected cocaine hidden on her person.

      {¶14} McClain testified on behalf of the defendant. She stated that she was

meeting him to pay him the money her son owed for a rental car. She also asserted that

after getting his money, the defendant drove off. With regard to the drugs recovered

during her patdown, McClain testified that she had obtained the drugs earlier in the day

“on credit” from an individual named Monroe Miller, and not from the defendant.

      {¶15} Defendant was subsequently acquitted of the trafficking and possession

offenses set forth in Counts 9-12, but was convicted of failing to comply with the signal

or order of a police officer as alleged in count 16, with the furthermore clause. The court

determined that the defendant’s car and $500 were subject to forfeiture, but his cell phone

and additional money were not. On December 4, 2013, the trial court sentenced the

defendant to 18 months of imprisonment.

      {¶16} Defendant now appeals and assigns the following errors for our review:

                                Assignment of Error One

      The court erred when it denied the motion to suppress.

                                Assignment of Error Two

      There is insufficient evidence to support the verdict finding the appellant
      guilty of fleeing and eluding as charged in count [16] of the indictment.

                               Assignment of Error Three

      The court erred when it refused to order the return of all the non-contraband
      property, not only because it was illegally seized, but also because it was the
      right thing to do.
                                 Assignment of Error Four

       The evidence finding the appellant guilty of violating Revised Code of
       Ohio, 2921.331(b), was insufficient to support a finding of guilt beyond a
       reasonable doubt.

                                 Assignment of Error Five

       The court erred when it summarily, and without the benefit of any findings
       of fact, denied the appellant’s appeal bond.

       {¶17} Having reviewed the record, and the controlling case law, we conclude that

the assignments of error lack merit so we affirm.

                                    Motion to Suppress

       {¶18} In ruling upon motions to suppress, the trial court “assumes the role of the

trier of fact, and as such, is in the best position to resolve questions of fact and evaluate

the credibility of the witnesses.” State v. Retherford, 93 Ohio App. 3d 586, 592, 639
N.E.2d 498 (2d Dist.1994), citing State v. Clay, 34 Ohio St. 2d 250, 298 N.E.2d 137

(1972). Accordingly, when we review suppression decisions,

       we are bound to accept the trial court’s findings of fact if they are supported
       by competent, credible evidence. Accepting those facts as true, we must
       independently determine as a matter of law, without deference to the trial
       court’s conclusion, whether they meet the applicable legal standard.

Retherford at 592-593.

       {¶19} The Fourth Amendment to the United States Constitution prohibits

warrantless searches and seizures, with some exceptions. Katz v. United States, 389 U.S.
347, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967). A warrantless arrest is unconstitutional unless

the arresting officer has probable cause to make the arrest at that time. State v. Timson,
38 Ohio St. 2d 122, 127, 311 N.E.2d 16 (1974). Probable cause exists when officers have

“‘facts and circumstances within their knowledge and of which they [have] reasonably

trustworthy information’ that would sufficiently ‘warrant a prudent man in believing that

the [suspect] had committed or was committing an offense.’” State v. Fannin, 8th Dist.

Cuyahoga No. 79991, 2002-Ohio-6312, quoting Beck v. Ohio, 379 U.S. 89, 85 S. Ct. 223,

13 L. Ed. 2d 142 (1964).

       {¶20} The Fourth Amendment allows a police officer to stop and detain an

individual if the officer possesses a reasonable suspicion, based upon specific and

articulable facts, that criminal activity “may be afoot.” Terry, 392 U.S. at 9, 88 S. Ct.
1868, 20 L. Ed. 2d 889. In deciding whether reasonable suspicion exists, courts must

examine the “‘totality of the circumstances’ of each case to determine whether the

detaining officer has a ‘particularized and objective basis’ for suspecting legal

wrongdoing.” United States v. Arvizu, 534 U.S. 266, 122 S. Ct. 744, 151 L. Ed. 2d 740

(2002), quoting United States v. Cortez, 449 U.S. 411, 417-418, 101 S. Ct. 690, 66
L. Ed. 2d 621 (1981); State v. Bobo, 37 Ohio St. 3d 177, 524 N.E.2d 489 (1988), paragraph

one of the syllabus, citing State v. Freeman, 64 Ohio St. 2d 291, 414 N.E.2d 1044 (1980).

       {¶21} Similarly, in State v. Hale, 8th Dist. Cuyahoga No. 92856, 2010-Ohio-3306,

this court held:

       In the instant case, Byard testified that a CRI ordered three pounds of
       marijuana from Gary, and it was to arrive at Gary’s mobile home at 5:00
       p.m. Although Suzanne arrived at approximately the same time as Hale
       and Porter with a bag in her hand, Byard testified that, based on his
       experience, he ordered the takedown of Hale and Porter because Hale drove
        up to Gary’s mobile home and waited outside while Porter exited the
      vehicle with a black garbage bag in his hand. The corner of the bag was
      consistent with the shape of three pounds of marijuana. Porter was in the
      mobile home for approximately four minutes before he exited with nothing
      in his hands. He and Hale drove away from the trailer park, while Suzanne
      stayed inside the mobile home.

      ***

      We find that this testimony provides competent, credible evidence to

      support the trial court’s finding that probable cause existed to stop Hale’s

      vehicle and that defense counsel’s argument that probable cause was

      defeated because Suzanne entered the mobile home at the same time with a

      bag in her hand is not persuasive. The totality of the circumstances gave

      Byard a particularized and objective basis for suspecting legal wrongdoing

      and justify police stopping the vehicle and arresting Hale.

      {¶22} Similarly, in State v. Tolbert, 8th Dist. Cuyahoga No. 98310,

2013-Ohio-577, this court held:

      [I]n the instant case, we find that competent and credible evidence to

      support the trial court’s finding that probable cause existed to stop Tolbert’s

      vehicle. The police used a CRI to complete three successful controlled

      buys within five days. The fourth controlled buy was a week after the first

      buy was completed. The controlled buys were arranged while Fairchild

      listened on speaker phone. The officers’ surveillance revealed that Tolbert

      was present at the first buy and four days later on the third buy. On the

      fourth buy, Fairchild heard Williams state that he was at his father’s house
       and that he has to wait for “Z” to pick him up.         The detectives then

       observed Tolbert pick up Williams and drive to the meet location. The

       totality of these circumstances gave Fairchild a particularized and objective

       basis for suspecting legal wrongdoing and gave the police probable cause to

       stop and search Tolbert’s vehicle. Therefore, the trial court's denial of

       Tolbert’s motion to suppress was proper.

       {¶23} Applying that reasoning herein, we conclude that in this matter, the

circumstances presented, including the pendency of the search warrant, the actions of the

informant, McClain’s conduct, and defendant’s meeting with her, taken as a whole,

created a reasonable suspicion that the defendant was engaged in illegal activity, and

therefore, the officers’ investigatory stop did not violate the Fourth Amendment.

       {¶24} The first assignment of error is therefore without merit.

                               Sufficiency of the Evidence

       {¶25} Sufficiency of the evidence is the legal standard applied to determine

whether the case may go to the jury or whether the evidence is legally sufficient as a

matter of law to support the verdict.         State v. Smith, 80 Ohio St. 3d 89, 113,

1997-Ohio-355, 684 N.E.2d 668. In essence, sufficiency is a test of adequacy. State v.

Thompkins, 78 Ohio St. 3d 380, 386, 1997-Ohio-52, 678 N.E.2d 541.              Whether the

evidence is legally sufficient to sustain a verdict is a question of law. Id. In reviewing

the record for sufficiency, the relevant inquiry is whether, after viewing the evidence in a
light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt. Smith at 113.

       {¶26} R.C. 2921.331 provides in relevant part:

       (B) No person shall operate a motor vehicle so as willfully to elude or flee a
       police officer after receiving a visible or audible signal from a police officer
       to bring the person's motor vehicle to a stop.


       ***

       (C)(5)(a) A violation of division (B) of this section is a felony of the third
       degree if the jury or judge as trier of fact finds any of the following by proof
       beyond a reasonable doubt:

       ***

       (ii) The operation of the motor vehicle by the offender caused a substantial
       risk of serious physical harm to persons or property.

       {¶27} For purposes of R.C. 2921.331(B), a police officer makes a visible or

audible signal to stop by activating his flashing lights and sirens when following a

vehicle. State v. Garrard, 170 Ohio App. 3d 487, 2007-Ohio-1244, 867 N.E.2d 887, ¶

29 (10th Dist.). In Garrard, a violation of R.C. 2921.331(B) was established by proof

that the defendant failed to stop his vehicle after a police officer who was following him

activated his lights and sirens, and the defendant continued to speed through a

commercial-residential area at a speed well in excess of the speed limit. From that

evidence, the court held that it could be inferred that the defendant intentionally failed to

comply with the order or signal of the officer.        Accord State v. Roberts, 8th Dist.

Cuyahoga No. 91086, 2008-Ohio-5750 (holding that where defendant drove 50 m.p.h. in
a 25 m.p.h. zone and drove through two stop signs and a red light, defendant’s conviction

for failure to comply was supported by sufficient evidence); State v. Ferguson, 10th

Dist. Franklin No. 12AP-1003, 2013-Ohio-4798.

       {¶28} In this matter, the state introduced evidence establishing that the defendant

initially appeared to comply with Sergeant Roberts and Detective Davis when defendant’s

vehicle was stopped, but defendant then struck Detective Davis with the door of his car,

put the car into gear, and sped off at speeds up to 55 miles per hour. The defendant

continued to drive away while being pursued by other officers who had activated their

lights and sirens. The defendant triggered a high-speed police chase that put numerous

people at risk of harm.      Viewing the evidence in a light most favorable to the

prosecution, the jury could rationally have found that the state proved beyond a

reasonable doubt the essential elements of failure to comply.

       {¶29} The second assignment of error is without merit.

                            Manifest Weight of the Evidence

       {¶30} A challenge to the manifest weight of the evidence addresses not the mere

existence of evidence on each element, but the effect of that evidence in inducing belief.

Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678 N.E.2d 541. To evaluate the

manifest weight of the evidence, an appellate court reviews the entire record,

       “weighs the evidence and all reasonable inferences, considers the credibility
       of witnesses and determines whether in resolving conflicts in the evidence,
       the jury clearly lost its way and created such a manifest miscarriage of
       justice that the conviction must be reversed and a new trial ordered.”

Id. at 387, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).
       Weight of the evidence concerns “the inclination of the greater amount of
       credible evidence, offered in a trial, to support one side of the issue rather
       than the other. It indicates clearly to the jury that the party having the
       burden of proof will be entitled to their verdict, if, on weighing the evidence
       in their minds, they shall find the greater amount of credible evidence
       sustains the issue which is to be established before them. Weight is not a
       question of mathematics, but depends on its effect in inducing belief.”

Thompkins at 387, quoting Black’s Law Dictionary 1594 (6 Ed.1990).

       {¶31} Although the reviewing court is sometimes described as “the thirteenth

juror” when conducting this review, the weight to be given the evidence and the

credibility of the witnesses are still primarily for the trier of fact to determine. State v.

DeHass, 10 Ohio St. 2d 230, 227 N.E.2d 212 (1967), paragraph one of the syllabus.

       {¶32} Reviewing the evidence in this matter, we cannot conclude that the jury lost

its way and created such a manifest miscarriage of justice in convicting defendant of the

offense of failure to comply, with specification.      The fourth assignment of error is

without merit.

                                Return of Non-Contraband

       {¶33} The forfeiture of property is governed by R.C. 2981.02, which provides:

       Property subject to forfeiture; determination of use or intended use of
       instrumentality; motor vehicle law exclusion

       (A) The following property is subject to forfeiture to the state or a political
       subdivision under either the criminal or delinquency process in section
       2981.04 of the Revised Code or the civil process in section 2981.05 of the
       Revised Code:

       (1) Contraband involved in an offense;

       (2) Proceeds derived from or acquired through the commission of an
       offense;
      (3) An instrumentality that is used in or intended to be used in the
      commission or facilitation of any of the following offenses when the
      use or intended use, consistent with division (B) of this section, is
      sufficient to warrant forfeiture under this chapter:

      (a) A felony;

             (b) A misdemeanor, when forfeiture is specifically authorized by a
      section of the Revised Code or by a municipal ordinance that creates the
      offense or sets forth its penalties;

              (c) An attempt to commit, complicity in committing, or a conspiracy
      to commit an offense of the type described in divisions (A)(3)(a) and (b) of
      this section.

      (B) In determining whether an alleged instrumentality was used in or
      was intended to be used in the commission or facilitation of an
      offense or an attempt, complicity, or conspiracy to commit an
      offense in a manner sufficient to warrant its forfeiture, the trier of
      fact shall consider the following factors the trier of fact determines
      are relevant:

             (1) Whether the offense could not have been committed or attempted
      but for the presence of the instrumentality;

      (2) Whether the primary purpose in using the instrumentality was to
      commit or attempt to commit the offense;

      (3) The extent to which the instrumentality furthered the commission

      of, or attempt to commit, the offense.

      {¶34} “Contraband” is, inter alia, property used in the commission of an offense.

R.C. 2901.01(A)(13). The state must prove by a preponderance of the evidence that the

property is subject to forfeiture.   R.C. 2981.04(B); R.C. 2981.02.       On review, an

appellate court may not reverse the trial court’s decision based on a preponderance of the

evidence standard where there is “some competent, credible evidence going to all the
essential elements of the case.”      State v. Hall, 8th Dist. Cuyahoga No. 92952,

2010-Ohio-1665, ¶ 22.

      {¶35} In this matter, the trial court determined that the defendant’s car and $500

were subject to forfeiture, but defendant’s cell phone and his additional money were not.

After thoroughly reviewing the record, we find that there is competent, credible evidence

that the vehicle was used to commit the offense, and the $500 was the marked buy money

previously given to the confidential informant.       Moreover, the record sufficiently

demonstrates that the offense could not have been committed but for the vehicle, and the

vehicle furthered the offense. The vehicle therefore constitutes contraband under R.C.

2901.01(A)(13) and was properly subject to forfeiture under R.C. 2981.02.

      {¶36} The third assignment of error is without merit.

                                 Denial of Appeal Bond

      {¶37} Pursuant to App.R. 8, a court may have discretion to grant a criminal

defendant bail during the pendency of the defendant’s appeal.             Given our total

affirmance of defendant’s conviction and sentence, this assignment of error is moot.

State v. Lehman, 6th Dist. Sandusky No. S-00-044, 2001-Ohio-3096.

      {¶38} The fifth assignment of error is therefore without merit.

      {¶39} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

KENNETH A. ROCCO, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR